              Case 3:18-cv-05536-RJB Document 120 Filed 10/15/18 Page 1 of 8




 1
 2
 3
 4
 5
 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA

 9   ERIC KLOPMAN-BAERSELMAN, as                       Civil Action No. 3:18-cv-5536-RJB
     Personal Representative for the Estate of
10   RUDIE KLOPMAN-BAERSELMAN,                           PLAINTIFF’S RESPONSE TO
     deceased,                                           DEFENDANT MAERSK LINE,
11                                                       LIMITED’S RENEWED MOTION
                    Plaintiff,
                                                         FOR SUMMARY JUDGMENT
12
            v.
13                                                     NOTED ON MOTION CALENDAR:
     3M COMPANY, a Delaware corporation,               FRIDAY, OCTOBER 19, 2018
14   a/k/a MINNESOTA MINING &
     MANUFACTURING COMPANY; et al.,
15
                    Defendants.
16
17
                                 I.   INTRODUCTION AND RELIEF REQUESTED
18
19          Plaintiff Eric Klopman-Baerselman, as Personal Representative for the Estate of Rudie

20   Klopman-Baerselman, deceased, by and through the undersigned counsel of record, hereby files

21   this Response to Defendant Maersk Line, Limited’s (“Maersk”) Renewed Motion for Summary
22   Judgment. Supplemental Response in Opposition to Defendant Maersk Line, Limited’s Motion for
23
     Summary Judgment. Maersk’s motion for summary judgment should be denied at this juncture
24
     because, as discussed in previous responses, the parties remain engaged in discovery as to the
25
     issues that Maersk raises in its motion.
26
      PLAINTIFFS’ RESPONSE IN OPPOSITION TO                     WEINSTEIN COUTURE PLLC
                                                                       601 UNION STREET, SUITE 2420
      DEFENDANT MAERSK LINE, LIMITED’S RENEWED                         SEATTLE, WASHINGTON 98101
      MOTION FOR SUMMARY JUDGMENT                                (206) 508-7070 - FACSIMILE (206) 237-8650
              Case 3:18-cv-05536-RJB Document 120 Filed 10/15/18 Page 2 of 8




                                          II.   STATEMENT OF FACTS
 1
 2           Plaintiff incorporates by reference the “Statement of Facts” presented in Dkt. No. 70 as if

 3   fully stated herein.

 4           As discussed previously in Plaintiff’s Consolidated Response in Opposition to Defendant
 5
     Maersk Line, Limited’s Motion for Summary Judgment and Motion to Strike Affidavit of Daniel
 6
     Sikkens (Dkt. No. 70) and Plaintiff’s Supplemental Response in Opposition to Defendant Maersk
 7
     Line, Limited’s Motion for Summary Judgment (Dkt. No. 91), in support of its motion for
 8
     summary judgment, Maersk submitted a declaration signed by Daniel Sikkens in which he makes
 9
10   unsupported statements regarding a transfer of assets between the owner of the vessels that Rudie

11   Klopman-Baerselman worked aboard, RRL, and other entities. (Dkt. No. 9, Ex. E to Oberg Decl.).
12   Maersk would have this Court and Plaintiff to accept these statements as true without verification.
13
     Neither Plaintiff nor the Court is required to do so.
14
             Plaintiff, as mentioned in his Supplemental Response (Dkt. No. 91), noticed the deposition
15
     of Daniel Sikkens, the purported individual with knowledge of the asset transfer between RRL and
16
17   other entities, for September 5, 2018. See Declaration of Benjamin H. Adams (hereinafter “Adams

18   Decl.”), Ex. 1, Plaintiffs’ Notice of Videotaped Deposition of Daniel Sikkens, 8/23/18. Mr.

19   Sikkens’ deposition did not go forward as Plaintiff requested. Maersk informed Plaintiff that it was
20   not in a position to produce Mr. Sikkens for deposition but offered its “assistance in arranging a
21
     deposition of Mr. Sikkens at a mutually convenient time and location[.]” Adams Decl., Ex. 2,
22
     Correspondence from LeGros Buchanan & Paul, dated 8/31/18. In response, Plaintiff accepted
23
     Maersk’s offer of assisting in arranging Daniel Sikkens’ deposition. Adams Decl., Ex. 3,
24
25   Correspondence from Dean Omar Branham, 8/31/18. No communication or assistance has been

26
      PLAINTIFFS’ RESPONSE IN OPPOSITION TO                         WEINSTEIN COUTURE PLLC
                                                                           601 UNION STREET, SUITE 2420
      DEFENDANT MAERSK LINE, LIMITED’S RENEWED                             SEATTLE, WASHINGTON 98101
      MOTION FOR SUMMARY JUDGMENT                                    (206) 508-7070 - FACSIMILE (206) 237-8650
              Case 3:18-cv-05536-RJB Document 120 Filed 10/15/18 Page 3 of 8




     forthcoming from Maersk and Daniel Sikkens’ deposition has not been scheduled. Instead of
 1
 2   standing by its offer to assist Plaintiff in obtaining mutually agreeable dates for Daniel Sikkens’

 3   deposition, Maersk has, for the third time, requested dismissal from this case, alleging that it is an

 4   improper party.
 5
            Pursuant to a Minute Order entered by this Court on October 10, 2018, there are
 6
     approximately 8 months left in the discovery phase of this matter; thus, Plaintiff has ample time to
 7
     re-schedule Mr. Sikkens’ deposition and address the issues raised by Maersk in its renewed
 8
     motion. Adams Decl., Ex. 4, Minute Order, 10/10/18.
 9
10                                         III.   STATEMENT OF ISSUES

11              1. Whether this Court should deny Maersk’s motion for summary judgment?
12                                      IV.       EVIDENCE RELIED UPON
13
            Plaintiff relies on the pleadings and other materials on file with the Court, the Declaration
14
     of Benjamin H. Adams in support of Plaintiff’s Response in Opposition to Defendant Maersk Line,
15
     Limited’s Renewed Motion for Summary Judgment, the exhibits attached thereto, and the law set
16
17   forth below.

18                                    V.      AUTHORITY AND ARGUMENT

19      A. Summary Judgment Standard
20          Summary judgment is only appropriate where the district court is satisfied “that there is no
21
     genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter
22
     of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); F.R.C.P. 56 (c). The burden of
23
     establishing the nonexistence of a “genuine issue” is on the party moving for summary judgment.
24
25   A party seeking summary judgment bears the responsibility of informing the district court of the

26
      PLAINTIFFS’ RESPONSE IN OPPOSITION TO                          WEINSTEIN COUTURE PLLC
                                                                            601 UNION STREET, SUITE 2420
      DEFENDANT MAERSK LINE, LIMITED’S RENEWED                              SEATTLE, WASHINGTON 98101
      MOTION FOR SUMMARY JUDGMENT                                     (206) 508-7070 - FACSIMILE (206) 237-8650
              Case 3:18-cv-05536-RJB Document 120 Filed 10/15/18 Page 4 of 8




     basis for its motion, and identifying the portions of “the pleadings, depositions, answers to
 1
 2   interrogatories, and admissions on file, together with the affidavits, if any” which it believes

 3   demonstrates the absence of a genuine issue of material fact. Wright & Miller, Federal Practice

 4   and Procedure § 2727 at 121 (3d ed. 2003).
 5
            The only issue for a district judge who must determine whether the mover has sound basis
 6
     for a motion for summary judgment is whether there is a genuine issue for trial. Anderson v.
 7
     Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). If there is sufficient relevant evidence which, under
 8
     the applicable substantive law, would enable a reasonable jury to return a verdict in favor of the
 9
10   party opposing summary judgment, then a genuine issue of material fact exists. Id. The existence

11   of genuine issue of material fact precludes summary-judgment. F.R.C.P. 56 (c).
12          The movant has the burden to establish that its opponent has failed to raise a genuine issue
13
     of material fact by submitting evidentiary documents that negate the existence of some material
14
     element of the opponent’s claim or defense, or if the crucial issue is one on which the opponent
15
     will bear the ultimate burden of proof at trial, by demonstrating that the evidence in the record
16
17   insufficiently supports an essential element of the opponent's claim or defense. Anderson, supra.

18   If the movant satisfies this burden, the burden shifts to the party opposing the motion to

19   demonstrate that summary judgment is inappropriate.
20      B. Maersk is not entitled to summary judgment on the issues raised in its motion because
21         discovery on those issues is ongoing.

22          Contrary to Maersk’s arguments, genuine issues of material fact remain as to whether it is

23   the proper entity to be named in this matter. Genuine issues exist because the parties have not
24   completed discovery as to these issues. Both the courts and the Federal Rules of Civil Procedure
25
     also make it clear that parties have a right to adequate time to conduct discovery to present their
26
      PLAINTIFFS’ RESPONSE IN OPPOSITION TO                         WEINSTEIN COUTURE PLLC
                                                                           601 UNION STREET, SUITE 2420
      DEFENDANT MAERSK LINE, LIMITED’S RENEWED                             SEATTLE, WASHINGTON 98101
      MOTION FOR SUMMARY JUDGMENT                                    (206) 508-7070 - FACSIMILE (206) 237-8650
              Case 3:18-cv-05536-RJB Document 120 Filed 10/15/18 Page 5 of 8




     case. “[S]ummary judgment is premature unless all parties have ‘had a full opportunity to conduct
 1
 2   discovery.’” See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986).

 3          As Plaintiff has explained in previous responses to Maersk’s motion, the deposition of

 4   Daniel Sikkens is vital to the resolution of Maersk’s motion for summary judgment. Plaintiff
 5
     cannot thoroughly and fully respond to Maersk’s motion for summary judgment without first
 6
     completing discovery on the very issue which Maersk has raised in its motion. Plaintiff must be
 7
     given an opportunity to conduct discovery on the issue raised in Maersk’s motion for summary
 8
     judgment before summary judgment can be granted. See Metabolife Int'l, Inc. v. Wornick, 264 F.3d
 9
10   832, 846 (9th Cir. 2001) (reversing a denial of a 56(f)--now 56(d)--request and stating that “the

11   Supreme Court has restated the rule as requiring, rather than merely permitting, discovery ‘where
12   the nonmoving party has not had the opportunity to discover information that is essential to its
13
     opposition.’”) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n. 5 (1986)).
14
            Plaintiff has been conducting discovery on this issue, in good faith, and has not yet been
15
     given the opportunity to depose Daniel Sikkens, even though Maersk offered to assist Plaintiff in
16
17   arranging Mr. Sikkens’ deposition, an offer than seems less than genuine given that, instead of

18   assisting Plaintiff, Maersk has again requested that this Court dismiss it from this case. Again, it

19   relies on conclusory statements as to what facts will be revealed in discovery which the parties
20   have not conducted. Plaintiff remains entitled to conduct discovery on any nonprivileged matter
21
     that is not only relevant to Plaintiff’s claims against Maersk, but discovery that is also relevant to
22
     Maersk’s defenses to Plaintiff’s claim—including Maersk’s contention that it has been improperly
23
     named in this matter and/or that it does not hold the liabilities for any other defendant named in
24
25   this matter. See F.R.C.P. 26 (b). Maersk is not entitled to summary judgment on the successorship

26
      PLAINTIFFS’ RESPONSE IN OPPOSITION TO                          WEINSTEIN COUTURE PLLC
                                                                            601 UNION STREET, SUITE 2420
      DEFENDANT MAERSK LINE, LIMITED’S RENEWED                              SEATTLE, WASHINGTON 98101
      MOTION FOR SUMMARY JUDGMENT                                     (206) 508-7070 - FACSIMILE (206) 237-8650
              Case 3:18-cv-05536-RJB Document 120 Filed 10/15/18 Page 6 of 8




     issue that it has raised in its motion until Plaintiff has been given a reasonable opportunity to
 1
 2   conduct discovery on that issue, which reasonably includes the deposition of the individual that

 3   Maersk has identified as the individual with relevant information.

 4                                             VI.     CONCLUSION
 5
            For the reasons expressed in Plaintiff’s initial response to Maersk’s motion for summary
 6
     judgment (Dkt. No. 70), Plaintiff’s supplemental response (Dkt. No. 91), and in this response,
 7
     Plaintiff respectfully requests that this Court deny Maersk’s motion for summary judgment and
 8
     permit Plaintiff to conduct the remaining discovery on the issues that Maersk has raised in its
 9
10   motion. Because the parties have not yet had a reasonable opportunity to conduct discovery

11   sufficient to thoroughly respond to these issues, justice requires that Plaintiff have additional time
12   to conduct discovery relevant to the resolution of these issues.
13
            DATED at Los Angeles, California, this 15th day of October 2018.
14
15                                                   DEAN OMAR BRANHAM, LLP
16                                                   /s/ Benjamin H. Adams
17                                                   BENJAMIN H. ADAMS (Pro hac vice)
                                                     CA. BAR NO. 272909
18                                                   302 N. Market Street, Suite 300
                                                     Dallas, Texas 75202
19                                                   T: 214/722-5990
                                                     F: 214/722-5991
20                                                   badams@dobllp.com
21
                                                     and
22
                                                     WEINSTEIN COUTURE PLLC
23
                                                     Brian D. Weinstein, WSBA # 24497
24                                                   Benjamin R. Couture, WSBA # 39304
25                                                   Alexandra B. Caggiano, WSBA # 47862
                                                     601 Union Street, Suite 2420
26
      PLAINTIFFS’ RESPONSE IN OPPOSITION TO                          WEINSTEIN COUTURE PLLC
                                                                              601 UNION STREET, SUITE 2420
      DEFENDANT MAERSK LINE, LIMITED’S RENEWED                                SEATTLE, WASHINGTON 98101
      MOTION FOR SUMMARY JUDGMENT                                       (206) 508-7070 - FACSIMILE (206) 237-8650
           Case 3:18-cv-05536-RJB Document 120 Filed 10/15/18 Page 7 of 8




                                        Seattle, Washington 98101
 1                                      T: (206) 508-7070
 2                                      F: (206) 237-8650

 3                                      Counsel for Plaintiffs

 4
 5
 6
 7

 8
 9
10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
     PLAINTIFFS’ RESPONSE IN OPPOSITION TO               WEINSTEIN COUTURE PLLC
                                                                601 UNION STREET, SUITE 2420
     DEFENDANT MAERSK LINE, LIMITED’S RENEWED                   SEATTLE, WASHINGTON 98101
     MOTION FOR SUMMARY JUDGMENT                          (206) 508-7070 - FACSIMILE (206) 237-8650
              Case 3:18-cv-05536-RJB Document 120 Filed 10/15/18 Page 8 of 8




                                     CERTIFICATE OF SERVICE
 1
 2          I hereby certified under the penalty of perjury under the laws of the State of Washington
 3   that on October 15, 2018, I electronically filed the foregoing with the Clerk of the Court using the
 4   CM/ECF system, which will send notification of such filing to all counsel of record.
 5
                                                   /s/ Benjamin H. Adams
 6                                                 Benjamin H. Adams
 7

 8
 9
10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
      PLAINTIFFS’ RESPONSE IN OPPOSITION TO                         WEINSTEIN COUTURE PLLC
                                                                           601 UNION STREET, SUITE 2420
      DEFENDANT MAERSK LINE, LIMITED’S RENEWED                             SEATTLE, WASHINGTON 98101
      MOTION FOR SUMMARY JUDGMENT                                    (206) 508-7070 - FACSIMILE (206) 237-8650
